767 F.2d 81
David Harvey BREWSTER, Appellant,v.Donald E. BORDENKIRCHER, Warden, West Virginia Penitentiary, Appellee.
No. 83-6465.
United States Court of Appeals,Fourth Circuit.
Reargued En Banc Feb. 4, 1985.Decided July 18, 1985.

James A. McLaughlin, Charleston, W. Va., for appellant.
John Ernest Shank, Asst. Atty. Gen., Charleston, W. Va.  (Chauncey H. Browning, Jr., Atty. Gen., Charleston, W. Va., on brief) for appellee.
Before WINTER, Chief Judge, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, WILKINSON and SNEEDEN, Circuit Judges.
PER CURIAM:


1
Judges Winter, Russell, Widener, Hall, Sprouse, Chapman, Wilkinson and Sneeden concur in affirming the judgment of the district court for the reasons expressed by Judge Widener in his dissent to the panel opinion found at 745 F.2d 913, 918 (4th Cir.1984).


2
Judges Phillips, Murnaghan and Ervin would reverse the judgment of the district court for the reasons expressed by Judge Murnaghan in his opinion for the panel majority found at 745 F.2d 913.


3
AFFIRMED.